EXHIBIT 10.17

 

2017 SENIOR Management Bonus Plan

A. Cash Bonus Plan

All Imperva, Inc. (the “Company”) executive officers are eligible to participate
in the Cash Bonus Plan.  

The cash bonus payable to executive officers will be calculated quarterly. At
the end of each fiscal quarter, the quarterly revenue target (the “Quarterly
Revenue Target”), as provided in the Company’s annual operating plan, will be
compared to the Company’s actual quarterly performance.  The amount of bonus
payable with respect to each quarter is the “Quarterly Bonus,” which is equal to
the Quarterly Bonus Amount at Target set forth in the table below multiplied by
the Cash Bonus Payout Percentage, set forth in the table further below.

Executive Officer

Quarterly Bonus Amount at Target

President and Chief Executive Officer

$115,000

Chief Revenue Officer

$83,750

Chief Financial Officer

$49,500

SVP and GM of Enterprise Solutions

$37,500

SVP and GM, Incapsula, Professional and Customer Services

$36,875

SVP and General Counsel

$36,250

Chief Technology Officer1

$31,875

 

1 The Company’s Chief Technology Officer is paid in Israeli shekels. His
Quarterly Bonus Amount at Target was approved in U.S. dollars and will be
converted to Israeli shekels.

 

Below Threshold


Threshold1


Target


Maximum

Performance Achieved

< 85%

85%

100%

107.5%

Cash Bonus Payout Percentage2

0%

50%

100%

115%

1 The Company’s actual quarterly revenue must be at least 85% of the Quarterly
Revenue Target in order for any bonuses to be paid out.

2 If actual quarterly revenue is less than 85% of the Quarterly Revenue Target,
the Cash Bonus Payout Percentage is 0%.  If actual quarterly revenue is 85% of
the Quarterly Revenue Target, the Cash Bonus Payout Percentage is 50%.  If
actual quarterly revenue is 100% of the Quarterly Revenue Target, the Cash Bonus
Payout Percentage is 100%.  If actual quarterly revenue is 107.5% or more of the
Quarterly Revenue Target, the Cash Bonus Payout Percentage is 115%.  If actual
quarterly revenue is between 85% and 100% of the Quarterly Revenue Target, the
Cash Bonus Payout Percentage will be between 50% and 100%, calculated on a
straight line basis between those two percentages.  For example, if actual
revenue is 91% of the Quarterly Revenue Target, the Cash Bonus Payout Percentage
would be 70% of the Quarterly Bonus Amount [(((91% – 85%) / (100% – 85%)) x
(100%-50%)) + 50%].  If actual quarterly revenue is between 100% and 107.5% of
the Quarterly Revenue Target, the Cash Bonus Payout Percentage will be between
100% and 115%, calculated on a straight line basis between those two
percentages. For example, at the 104% achievement level, the Cash Bonus Payout
Percentage would be 108% of the Quarterly Bonus Amount [(((104% – 100%) /
(107.5% – 100%)) x (115%-100%)) + 100%].

 

--------------------------------------------------------------------------------

It is anticipated that each Quarterly Bonus, if any, will be paid to executive
officers promptly following the Compensation Committee’s confirmation of actual
quarterly performance relative to the Quarterly Revenue Target for such
quarter.  However, the Compensation Committee may determine to reduce such
bonus, including upon a determination that the Company did not substantially
meet its operating margin or operating expense targets (as provided in the
Company’s annual operating plan) taking into account the actual revenue level in
such quarter.

For purposes of computing whether operating margin and operating expense targets
were met or exceeded, expenses actually paid or accrued by the Company related
to the payment of commissions and bonuses to the Company’s personnel above the
100% level allocated for such expenses in the Company’s annual operating plan
shall not be included as expenses.

 

 

B.Equity BONUS Plan

Executive officers will be eligible to participate in an equity pool of shares
of common stock (in the form of restricted stock units and performance-based
restricted stock units).  The size of the equity pool will be determined by the
Compensation Committee in connection with the fiscal year‑end review, based on
the number of executive officers participating, the cumulative achievement of
quarterly targets within the fiscal year, compensation information based on peer
analysis and survey data, and other factors.  The Compensation Committee will
determine the maximum number of shares to be allocated to the Company’s Chief
Executive Officer and then the Compensation Committee, with input from the
Company’s Chief Executive Officer, will determine the allocation of the
remainder of the shares among the rest of the senior management team.  Such
restricted stock units and performance-based restricted stock units will vest
according to standard vesting terms as determined by the Compensation Committee.

 

2

 